United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1188
Issued: December 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2012 appellant, through her attorney, filed a timely appeal from an April 11,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment under 5 U.S.C.
§ 8107.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was previously before the Board.2 The Board noted that appellant’s
November 22, 2002 claim had been accepted for bilateral wrist tendinitis and bilateral carpal
tunnel syndrome. With respect to a permanent impairment, the Board found that the August 7,
2009 report from Dr. David Trotter, an orthopedic surgeon selected as a second opinion
physician, was not a rationalized medical opinion. The Board noted that Dr. Trotter did not
explain his findings under Table 15-23 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).3 The case was remanded to OWCP for
further development. The history of the case as provided in the Board’s prior decision is
incorporated herein by reference.
OWCP referred appellant to Dr. Trotter for a supplemental opinion. In a report dated
May 5, 2011, Dr. Trotter provided results on examination and reviewed medical evidence. With
respect to a diagnosis of carpal tunnel syndrome, he stated that he found no clinical evidence to
support the diagnosis. Dr. Trotter stated, “With negative Tinel[’s] [sign] and Phalen[’s] [test]
and without evidence of atrophy of the musculature and with breakaway weakness and
inconsistent weakness and normal sensation to crude touch along with a history of a normal
electrical study, as noted above there is no reasonable or credible evidence that would support
that this individual has any recurrent or any residual bilateral carpal tunnel syndrome.” He
opined that there was no evidence of a permanent impairment, and again opined that the date of
maximum medical improvement was September 2, 2004 based on the evidence of record.
By decision dated July 15, 2011, OWCP found appellant was not entitled to a schedule
award based on the evidence of record. Appellant requested a hearing before an Office hearing
representative, which was held on November 14, 2011.
On February 13, 2012 appellant submitted a January 20, 2012 report from Dr. William
Grant, a Board-certified internist, who provided a history and results on examination. Dr. Grant
provided a functional assessment based on a Disabilities of the Arm, Shoulder and Hand
(QuickDASH) score.4 He opined that appellant had a two percent right arm impairment for right
hand/wrist tenosynovitis.5 As to carpal tunnel syndrome, Dr. Grant found a nine percent bilateral
impairment, using Table 15-23. He indicated that he found a grade modifier of 3 and a
QuickDASH score of 72.

2

Docket No. 10-1613 (issued March 24, 2011).

3

The Board also noted that Dr. Trotter did not fully explain his opinion that the date of maximum medical
improvement was September 2, 2004. It was noted that appellant also had a 2007 claim that was accepted for carpal
tunnel syndrome and she underwent a carpal tunnel release on January 28, 2008. The 2007 claim (OWCP File No.
xxxxxx304) has been administratively combined with the current claim.
4

For an entrapment/compression neuropathy impairment, the A.M.A., Guides refer to a functional assessment
using a shortened version of QuickDASH. A.M.A., Guides 449, Table 15-23.
5

Dr. Grant identified Table 15-5 of the A.M.A., Guides, but that is a shoulder impairment table. He apparently
was referring to Table 15-3 for a wrist impairment. See A.M.A., Guides 395-397, Table 15-3.

2

By decision dated February 16, 2012, OWCP’s hearing representative affirmed the
July 15, 2011 OWCP decision.
By letter dated February 28, 2012, appellant requested reconsideration, noting the
submission of Dr. Grant’s January 20, 2012 report. OWCP referred the evidence to OWCP’s
medical adviser. In a report dated March 19, 2012, the medical adviser noted that there was a
disagreement between Dr. Trotter and Dr. Grant. For example, Dr. Grant had found positive
bilateral de Quervain’s tests, but Dr. Trotter reported negative Finkelstein’s test maneuver and
negative Tinel’s sign and Phalen’s tests. According to the medical adviser, “When differences
arise in the opinions of two physicians, it is accepted practice to put more weight on the opinion
of the independent medical examiner (IME). Therefore, Dr. Grant’s rating should be disregarded
in favor of the IME of Dr. Trotter. This leads to the conclusion of zero percent impairment for
each of her upper extremities.”
By decision April 11, 2012, OWCP reviewed the merits of the claim. It found that
appellant was not entitled to a schedule award based on the evidence of record.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.6 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.7 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.8
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.9 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10

6

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
7

A. George Lampo, 45 ECAB 441 (1994).

8

FECA Bulletin No. 09-03 (March 15, 2009).

9

5 U.S.C. § 8123.

10

20 C.F.R. § 10.321 (1999).

3

ANALYSIS
The Board finds there is a disagreement in the medical evidence between Dr. Grant and
Dr. Trotter. Dr. Grant opined that appellant did have a permanent impairment under the A.M.A.,
Guides based on carpal tunnel syndrome and tendinitis. He identified grade modifiers and a
functional assessment scale and applied tables in the sixth edition of the A.M.A., Guides.
Dr. Trotter opined that appellant did not have a permanent impairment, finding no evidence of an
entrapment syndrome or evidence of a continuing impairment.
OWCP’s medical adviser stated that the disagreement should be resolved based on the
principle that the opinion of an “IME” has more weight that an attending physician. While the
opinion of a physician selected as referee physician to resolve a conflict under 5 U.S.C.
§ 8123(a) is entitled to special weight, if based on a proper background and supported by
medical rationale, in this case Dr. Trotter was a second opinion physician. Section 8123(a) was
specifically designed to provide a method for resolving a conflict between an attending
physician, such as Dr. Grant, and a second opinion physician such as Dr. Trotter.
The case accordingly will be remanded to OWCP for resolution of the conflict in the
medical evidence. OWCP should refer appellant to a referee physician for a rationalized medical
opinion as to the extent if any of permanent impairment under the A.M.A., Guides. The
physician should also provide an opinion as to the date of maximum medical improvement.11
After such further development as OWCP deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision due to a conflict in the medical
evidence.

11

The period covered by a schedule award commences on the date that the employee reaches maximum medical
improvement from residuals of the employment injury. Albert Valverde, 36 ECAB 233, 237 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the April 11 and February 16, 2012 decisions of the
Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: December 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

